       Case: 1:19-cv-01002-SL Doc #: 23 Filed: 01/31/20 1 of 5. PageID #: 135




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 MARK MULLETT, et al.                              )   CASE NO. 1:19-cv-01002
                                                   )
                 Plaintiffs,                       )   JUDGE SARA LIOI
                                                   )
 v.                                                )
                                                   )
 ASHTABULA COUNTY BOARD OF                         )   JOINT MOTION FOR APPROVAL OF
 COMMISSIONERS, et al.,                            )   CONFIDENTIAL SETTLEMENT
                                                   )
                 Defendants.                       )

       NOW COME Plaintiffs Mark Mullett and Sheri Allen (“Plaintiffs”) and Defendants

Ashtabula County Commissioners, Ashtabula County Sheriff’s Office, and William R. Johnson

(“Defendants”) (collectively referred to as the “Parties”), by and through counsel, and respectfully

move this Court to approve the Settlement reached by the parties and memorialized in the Parties’

Confidential General Settlement and Release Agreement (the “Settlement Agreement”), attached

under seal as Exhibit 1. The Settlement Agreement seeks to resolve the claims Plaintiffs asserted

against Defendants, including claims under the Fair Labor Standards Act (“FLSA”). The Parties

respectfully move this Court to review the Settlement Agreement and issue an Order approving

the Settlement Agreement as fair and reasonable.

       The Parties respectfully submit that the Settlement Agreement between Plaintiffs and

Defendants satisfies the criteria for approval under § 216(b) of the FLSA. The Settlement

Agreement was achieved following negotiations between counsel for the Parties, consideration of

the legal and factual issues arising in this case, and the best interests of the Parties as evaluated by

their respective counsel.
       Case: 1:19-cv-01002-SL Doc #: 23 Filed: 01/31/20 2 of 5. PageID #: 136



       The settlement documents submitted for approval by the Court consist of the following:

       Exhibit 1:      Confidential General Settlement and Release Agreement

       Exhibit 2:      Stipulated Order

       The following sections explain the nature of the action, the negotiations, the principal terms

of the Settlement Agreement, and the propriety of approving the Settlement Agreement.

I.     THE ACTION

       1.      Plaintiff Mullett initiated this action under Section 16(b) of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. [Dkt. #1]. Plaintiff claims

that Defendants violated the FLSA by failing to pay compensation including overtime for all hours

worked over 40 in a workweek. Plaintiffs filed a First Amended Complaint, adding Plaintiff Allen

as a party. [Dkt. #4]. Plaintiffs initially brought this action on behalf of similarly situated

employees, but did not pursue conditional certification. Defendants answered the Complaint and

First Amended Complaint, and denied any liability or wrongdoing of any kind against Plaintiffs.

II.    THE NEGOTIATIONS

       Pursuant to the request of Plaintiffs’ counsel, Defendants on or about October 9, 2019,

produced the time and pay records for Plaintiffs in order to expedite settlement discussions.

Approximately one week later, Plaintiffs’ counsel submitted a demand, Defendants rejected via a

counter-offer. Additional discussions were then held where informal ideas for settlement were

discussed. As a result of these negotiations, the Parties reached a comprehensive agreement to

resolve this entire matter.

III.   THE SETTLEMENT TERMS

       If approved by the Court, the Settlement Agreement will resolve all issues between

Plaintiffs and Defendants in this case. Plaintiffs will receive the amounts stated in the Settlement


                                                 2
       Case: 1:19-cv-01002-SL Doc #: 23 Filed: 01/31/20 3 of 5. PageID #: 137



Agreement attached as Exhibit 1 and attorney’s fees as stated therein. In exchange, this case will

be dismissed with prejudice.

IV.        THE PROPRIETY OF APPROVAL

           The Settlement Agreement is subject to approval by the Court pursuant to § 216(b) of the

FLSA. As explained below, Court approval is warranted on all scores.

           The Settlement Agreement is a fair resolution of a bone fide dispute. The court presiding

over an FLSA action may approve a proposed settlement of the action under § 216(b) “after

scrutinizing the settlement for fairness.” Landsberg v. Acton Enterprises, Inc., 2008 WL 2468868

at *1 n.1 (S.D. Ohio June 16, 2008) (quoting Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353-55 (11th Cir. 1982) (the court should determine whether the settlement is “a fair and

reasonable resolution of a bona fide dispute”) (citing Schulte, Inc. v. Gangi, 328 U.S. 108, 66 S.

Ct. 925, 928 n.8 (1946))).

           The Parties state that the payments to Plaintiffs are fair, reasonable, and adequate given

that (1) Defendants have agreed to pay substantially all unpaid overtime, liquidated damages and

all attorney’s fees incurred by Plaintiff, and (2) there exist several significant, bona fide factual

and legal issues (the number of compensable hours worked, whether Plaintiffs are entitled to

additional overtime payments, and the proper statute of limitations period). If approved by the

Court, the proposed Settlement Agreement will make settlement payments available to Plaintiffs

representing the fair and reasonable potential value of their claims. The proposed payments to

Plaintiffs set forth in the Settlement Agreement attached as Exhibit 1 are based on co-independent

assessments of the amounts of unpaid overtime during the applicable period. These payments were

the result of fair and even-handed arm’s length bargaining between experienced counsel for the

Parties.



                                                   3
       Case: 1:19-cv-01002-SL Doc #: 23 Filed: 01/31/20 4 of 5. PageID #: 138



       Plaintiffs’ counsel will receive an agreed-upon amount for attorney’s fees and

reimbursement of litigation costs. The payment to counsel is the result of hard bargaining and

represents a significant reduction from the total fees expended in the prosecution of the action.

       Accordingly, the settlement proceeds are fair, reasonable and adequate.

V.     CONCLUSION

       For the reasons addressed above, the Parties respectfully request that this Court approve

the Settlement Agreement by entering the proposed Stipulated Order attached as Exhibit 2.



                                      Respectfully submitted,



/s/ Jeffrey J. Moyle (per email consent)             /s/ Kenneth E. Smith
JEFFREY J. MOYLE (0084854)                           TIMOTHY T. REID (0007272)
HANS A. NILGES (0076017)                             AMY L. KULLIK (0069663)
NILGES DRAHER LLC                                    KENNETH E. SMITH (0090761)
614 W. Superior Ave., Ste. 1148                      Mansour Gavin LPA
Cleveland, OH 44113                                  North Point Tower
jmoyle@ohlaborlaw.com                                1001 Lakeside Avenue, Suite 1400
Attorneys for Plaintiffs                             Cleveland, OH 44114
                                                     (216) 523-1500; Fax (216) 523-1705
                                                     treid@mggmlpa.com
                                                     akullik@mggmlpa.com
                                                     ksmith@mggmlpa.com
                                                     Attorneys for Defendants Ashtabula County
                                                     Commissioners, Ashtabula County Sheriff’s
                                                     Office, and William R. Johnson




                                                 4
       Case: 1:19-cv-01002-SL Doc #: 23 Filed: 01/31/20 5 of 5. PageID #: 139



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31st, 2020, I electronically filed the foregoing Joint Motion

for Approval of Settlement. All parties and counsel of record will receive service of this filing

through the Court’s electronic filing system and may access the filing through the Court’s system.


                                                     /s/ Kenneth E. Smith
                                                     Attorneys for Defendants Ashtabula County
                                                     Commissioners, Ashtabula County Sheriff’s
                                                     Office, and William R. Johnson




                                                 5
